 1   STEVEN G. KALAR
     Federal Public Defender
 2
     VARELL L. FULLER
 3   Assistant Federal Public Defender
     55 S. Market Street, Suite 820
 4   San Jose, CA 95113
 5
     Telephone: (408) 291-7753

 6   Varell_fuller@fd.org
 7   Counsel for Defendant BARRERA
 8

 9                                      UNITED STATES DISTRICT COURT

10                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                              SAN JOSE DIVISION
12

13   UNITED STATES OF AMERICA,                       Case No.: CR 19-00366 BLF (VDK)
14                     Plaintiff,                    DEFENDANT’S UNOPPOSED MOTION
                                                     AND ORDER MODIFYING BOND
15            vs.

16   OSCAR BARRERA,
                                                        Judge: Hon. Nathanael M. Cousins
17                     Defendant.
18

19
              The defendant, Mr. Oscar Barrera, by and through his counsel, respectfully moves to
20
     modify the conditions of release previously set by the Court as set out below.
21
              On August 18, 2019, the Court released Mr. Barrera on a $100,000 unsecured bond co-
22

23   signed by Ms. Veronica Castro and Ms. Erika Castro as sureties. The court also ordered that Mr.

24   Barrera be subject to electronic monitoring and that he may leave his residence only for
25
     employment, attorney visits, and court appearances. On January 23, 2020, the court modified
26
     the bond to provide that Mr. Barrera be subject to a curfew as determined by Pretrial Services.
27
     Mr. Barrera has complied with his conditions of release as ordered, with the exception of a
28


     Motion to Modify Conditions of Release
     CR 19-00366 BLF (VDK)
 1   pretrial release violation for which he was admonished on October 17, 2019. There have been
 2
     no violations since that date.
 3
                Mr. Barrera respectfully moves to modify the bond to discontinue location monitoring.
 4

 5
     Counsel for Mr. Barrera has conferred with United States Pretrial Officer Kim Do and Assistant

 6   United States Attorney Jeffrey Schenk and neither object to this proposed modification.
 7   Dated: September 28, 2020
 8                                                         Respectfully submitted,
 9                                                         STEVEN G. KALAR
                                                           Federal Public Defender
10

11                                                         ________/s/_________________
                                                           VARELL L. FULLER
12                                                         Assistant Federal Public Defender
     //
13

14                                                   ORDER

15              GOOD CAUSE APPEARING, upon the unopposed motion of the defendant, IT IS
16
     HEREBY ORDERED that the defendant shall no longer be subject to location monitoring. All
17
                                                                                 ISTRIC
     other conditions to remain in full effect.                             TES D      TC
18                                                                        TA
                                                                                                O
                                                                     S




                IT IS SO ORDERED.
                                                                                                 U
                                                                    ED




19
                                                                                                  RT
                                                                UNIT




                                                                                          TED
20             September 29, 2020
     DATED: __________________                                                GRAN
                                                           ___________________________________          R NIA
                                                           HON. NATHANEAL M. COUSINS
21                                                         United States Magistrate Judge
                                                                                                        ins
                                                                                              l M. Cous
                                                                NO




                                                                                 a th a n a e
                                                                       J u d ge N
                                                                                                        FO



22
                                                                  RT




                                                                                                    LI




23        cc: Pretrial                                                   ER
                                                                    H




                                                                                                A




                                                                              N                     C
                                                                                                F
24                                                                                D IS T IC T O
                                                                                        R
25

26

27

28


     Motion to Modify Conditions of Release
     CR 19-00366 BLF (VDK)
